Case 6:19-cv-01182-GAP-LRH Document8 Filed 07/15/19 Page 1 of 3 PagelD 28

AFFIDAVIT OF SERVICE

UNITED STATES DISTRICT COURT
MIDDLE District of Florida

Case Number: 6:19-CV-1182-
ORL-31LRH

Plaintiff:
MICHAEL R MCNEIL

Vs.

Defendant:
RICARDO CAICEDO AND LITTLE OASIS LLC D/B/A LITTLE OASIS

For:

JOE M QUICK, P.A., LAW OFFICES
1224 S PENINSULA DR

#604

DAYTONA BEACH, FL 32118

Received by Max J. Garcia, Inc. on the 27th day of June, 2019 at 12:37 pm to be served on RICARDO
CAICEDO, 2832 SAND ARBOR CIR, ORLANDO, FL 32824.

|, Marbel D. Hernandez, being duly sworn, depose and say that on the 11th day of July, 2019 at 6:15 pm, I:

SUBSTITUTE SERVED the within named person by delivering a true copy of the SUMMONS AND
COMPLAINT with the date and hour of service endorsed thereon by me, at their usual place of abode, to
a person residing therein who is fifteen (15) years of age or older to wit: Blanca Gill co-resident, at the
address of 2832 SAND ARBOR CIR, ORLANDO, FL 32824, and informing said person of the contents
therein, pursuant to state statutes.

Under penalty of perjury, | declare that | have read the foregoing and that the facts stated in it are true, that |
am a Certified Process Server in the circuit in which service was effected in accordance with Florida
Statutes and | have no interest in the above action.

oo al
Subscribed and sworn to before me on the the 12th

day of July, 2019 by the affiant who is personally Marbel D. Hernandez SA

known to me. LV 9th Circuit CPS #368
On ALL OOLp Max J. Garcia, Inc.

 

Notary Public 145 E. Rich Ave.
Suite G
hile, BONNIE 8, MOORE Deland, FL 32724
7 . MY COMMISSION # FF 943430 (386) 624-6943
ey x EXPIRES: December 19, 2019
¥ 8 ’
“or Bonded Thru Budget Notary Services Our Job Serial Number: MJG-2019007528

Copyright © 1992-2019 Database Services, Inc. - Process Server's Toolbox V8.1c
Case 6:19-cv-01182-GAP-LRH Document8 Filed 07/15/19 Page 2 of 3 PagelD 29
, Case 6:19-cv-01182-GAP-LRH Document 3 Filed 06/27/19 Page 1 of 2 Pagelb 13

AQ 44 (Rev Gori2) Summons na Civil Achon

UNITED STATES DISTRICT COURT
for the

MICHAEL R. MGNEIL

Platntiyis)
¥.

Civil Action No, 6:19-ew- 1 182-ORL-31LRH

)
}
}
)
)
)
)
)
ZCARDO CAICEDO, and LITTLE OASIS LLC, d/pfa LITTLE a
OASIS }
i
Defondarstsi 5
— . aes TaN RY ; oo
SUMMONS IN A CIVIL ACTION, are FHA TIME 6: [> P

Tot Derendin’s vane and akiress) RICARDO CAICEDO ~ Qwner Server Initials,
; 2832 SAND ARBOR CIR (cotirt-apRoln

d process serves)
ORLANDO, FL 32624
x,

Recipient signature |

 

A lawsuit has been filed against you,

Within 2! days after service af this summons on you (not counting the day you received if) — or G0 days if yuu
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Cty.
P, 12 (ay(2) or (3) — you must serve on the plainuff an answer to the altached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintilf or plaintiffs attorney.
whose name and address are: JOE M. QUICK, ESQ.

LAW OFFICES OF JOE M. QUICK, ESQ,
1224 5, PENINSULA DRIVE #604
DAYTONA BEACH, FLORIDA 32148
TELEPHONE (386) 212-3591

If you fail to respond. judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

 

CLERK OF COURS

  

 

Date: . iG gk 2 3 Z 0 4 9

Sign
Case 6:19-cv-01182-GAP-LRH Document8 Filed 07/15/19 Page 3 of 3 PagelD 30
' Case 6:19-cv-01182-GAP-LRH Document3 Filed 06/27/19 Page 2 of 2 PagelD 14

AO 440 (Rew 06/12) Summons in a Crit Achoa

UNITED STATES DISTRICT COURT

for the

 

Middle District of Florida

MICHAEL R. MCNEIL

Pharainsitis)

Ms Civil Action No. 6:19-cy-1182-ORL-31LRH

2ICARDO CAICEDO, and LITTLE OASIS LLC, d/p/a LITTLE
OASIS

Nt eel et ae ee ee

Defondants}

SUMMONS IN A CIVIL ACTION pare All-[t pg O15. rime G-(5 {3s rp

To? Deteadant’s name and address) LITTLE OASIS LLC Saver wiit_ AE

RICARDO CAICE®O - Registered Agent (courtzappoipted procesg server)
2832 ARBOR CIR
ORLANDO, FL 32524

Recipient Signature

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States deseribed in Fed. R. Civ.
P, 12 (a\(2) or (3) — you must serve on the plaintiff an answer to the aitached complaint or a motion under Rule 12 0
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiffs attorney.
whose name and address are: JOE M. QUICK, ESQ.

LAW OFFICES OF JOE M. QUICK, ESQ.
1224 §, PENINSULA DRIVE #604
DAYTONA BEACH, FLORIDA 32118
TELEPHONE (386) 212-3591

If you fail to respond. judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court,

CLERK OF COURT -

Jun 27,2019

   

Date:

epaty <ierx
